Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Applicants’ Amendment to the Claims filed on 02/16/2022 is entered.
The Applicants’ Claim Listing filed on 06/27/2022 is entered.
	Claims 1-18 are pending and examined.
Priority
This US 16/398, 840 filed on 04/30/2019 is a DIV of US 16/105,583 filed on 08/20/2018 (now US Patent 10,842,885). 
Terminal Disclaimer
The terminal disclaimer filed on 08/02/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,842,885  has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on 08/02/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on US Application 17/269488 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Election/Restrictions
Applicant's election with traverse of the species listed just below in the reply filed on 02/16/2022 and on 06/27/2022 is acknowledged.  
Applicants’ election of species is as follows:
A) “AAG encoding arginine” as the one single type of codon optimization from the codons listed in claim 1 (iv).
B-C) Section (xviii) (c) at least 60%, at least 70%, or at least 75% of the codons that encode arginine are AGG” as the one single species from among those listed in claim 6, from among parts (i) - (xix).
C) Section (xviii)  subgroup (c) as the one subgroup for elected section xviii of claim 6.
D) Claim 8 as the one species claim from among claims 7-9.
C)  " "r) at least 11 codons that encode arginine is/are replaced with AGG compared to a reference wild type Factor IX sequence" in claim 7; 
 "r) at least 75% of the codons that encode arginine are AGG" in claim 8; 
D) "r) at least 75% of the codons that encode arginine are AGG and the remainder are AGA" in claim 9. 
E) Claim 14 as the one species claim from between claims 14-15.
The traversal is on the ground(s) that the applicants’ argue that the “different species are not mutually exclusive characteristics, but rather represent a collective set of favored codons (one per amino acid residue) which can together be selected from by the skilled person to achieve the claimed "at least 60%" of favored codons, i.e. the claimed codon optimization”.  This is not found persuasive because the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
The requirement is still deemed proper and is therefore made FINAL.
However, upon further consideration and search, in view of the Examiner’s Amendment herein, the restriction requirement as set forth in the Office action mailed on 01/06/2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn and all species are REJOINED regarding claims 1-18 and fully examined. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Information Disclosure Statement
	The IDS statements filed on 8/20/2019, 04/08/2020, 12/07/2020, 02/07/2022 have been considered by the Examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Samantha McInally on August 1, 2022.
The application has been amended as follows: 
Cancel claims 4, 5, 10, and 11.
Amend claim 1:    A polynucleotide comprising a Factor IX nucleotide sequence corresponding to a reference wild-type sequence of SEQ ID NO: 9, wherein:
(i)	the Factor IX nucleotide sequence comprises a coding sequence that encodes a Factor IX protein or fragment thereof; 
(ii)	a portion of the coding sequence is codon optimized compared to the reference wild-type Factor IX nucleotide sequence comprising SEQ ID NO: 9;
(iii)	the portion of the coding sequence that is codon optimized is at least 1100 nucleotides in length; 
(iv)	in the portion that is codon optimized at least [[60]]73% of the codons are selected from the group consisting of:
TTC encoding phenylalanine, 
CTG encoding leucine, 
ATC encoding isoleucine, 
GTG or GTC encoding valine, 
AGC encoding serine, 
CCC encoding proline, 
ACC encoding threonine, 
GCC encoding alanine, 
TAC encoding tyrosine, 
CAC encoding histidine, 
CAG encoding glutamine, 
AAC encoding asparagine, 
AAA or AAG encoding lysine, 
GAC encoding aspartate, 
TGC encoding cysteine, 
AGG encoding arginine, 
GGC encoding glycine, and 
GAG encoding glutamate; 

(v) the portion that is codon optimized is CpG free 
(vi) the polynucleotide further comprises a transcription regulatory element comprising: 
(a) an A1AT promoter or a fragment of an A1AT promoter between 150 and 300 nucleotides in length; and/or 
(b) an HCR enhancer or a fragment of an HCR enhancer between 100 and 250 nucleotides in length; and 
(vii) the Factor IX nucleotide sequence comprises a codon that encodes leucine at a position corresponding to position 384 of the reference wild type Factor IX sequence of SEQ ID NO: 9.

Amend claim 2: The polynucleotide of claim [[1]] 13, wherein a polypeptide encoded by the Factor IX nucleotide sequence is expressed in human liver cells at higher levels compared to a reference wild type Factor IX nucleotide sequence.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The Terminal Disclaimers over US Patent 10,842,885 and US Application 17/269488 have been reviewed and are accepted
The prior art does not teach or fairly suggest a polynucleotide comprising a Factor IX nucleotide sequence corresponding to a reference wild-type sequence of SEQ ID NO: 9, wherein:
(i)	the Factor IX nucleotide sequence comprises a coding sequence that encodes a Factor IX protein or fragment thereof; 
(ii)	a portion of the coding sequence is codon optimized compared to the reference wild-type Factor IX nucleotide sequence comprising SEQ ID NO: 9;
(iii)	the portion of the coding sequence that is codon optimized is at least 1100 nucleotides in length; 
(iv)	in the portion that is codon optimized at least 73% of the codons are selected from the group consisting of:
TTC encoding phenylalanine, 
CTG encoding leucine, 
ATC encoding isoleucine, 
GTG or GTC encoding valine, 
AGC encoding serine, 
CCC encoding proline, 
ACC encoding threonine, 
GCC encoding alanine, 
TAC encoding tyrosine, 
CAC encoding histidine, 
CAG encoding glutamine, 
AAC encoding asparagine, 
AAA or AAG encoding lysine, 
GAC encoding aspartate, 
TGC encoding cysteine, 
AGG encoding arginine, 
GGC encoding glycine, and 
GAG encoding glutamate; 
(v) the portion that is codon optimized is CpG free; 
(vi) the polynucleotide further comprises a transcription regulatory element comprising: 
(a) an A1AT promoter or a fragment of an A1AT promoter between 150 and 300 nucleotides in length; and/or 
(b) an HCR enhancer or a fragment of an HCR enhancer between 100 and 250 nucleotides in length; and 
(vii) the Factor IX nucleotide sequence comprises a codon that encodes leucine at a position corresponding to position 384 of the reference wild type Factor IX sequence of SEQ ID NO: 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Claims 1-3, 6-9, 12-18 are allowed.
Relevant prior art is Monahan et al entitled “Employing a Gain-of Function Factor IX Variant R338L to Advance the Efficacy and Safety of Hemophilia B Human Gene Therapy: Preclinical Evaluation Supporting an Ongoing Adeno-Associated Virus Clinical Trial” (Human Gene Therapy February 2015 Vol 26: pages 69-81; IDS reference).  Monahan et al teach a Factor IX nucleotide sequence comprising a codon that encodes leucine at a position 384 corresponding to wild-type.  Further, Monahan et al teach a coding sequence that is at least 1100 nucleotides in length that is codon-optimized.  However, while the elements of reduced CpGs and (a) an A1AT promoter or a fragment of an A1AT promoter between 150 and 300 nucleotides in length; and/or (b) an HCR enhancer or a fragment of an HCR enhancer between 100 and 250 nucleotides in length were known in the gene therapy art, Monahan et al does not teach these elements and it is considered that the prior art does not fairly suggest the present claims, as a whole, comprising the combination of elements required of the present base claim including the combination of being “CpG-free” and (a) an A1AT promoter or a fragment of an A1AT promoter between 150 and 300 nucleotides in length; and/or (b) an HCR enhancer or a fragment of an HCR enhancer between 100 and 250 nucleotides in length and a Factor IX nucleotide sequence comprising a codon that encodes leucine at a position 384 corresponding to wild-type having a coding sequence that is at least 1100 nucleotides in length that is codon-optimized according to part (iv) of claim 1.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S HIBBERT whose telephone number is (571)270-3053. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs, II can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CATHERINE S HIBBERT/Primary Examiner, Art Unit 1658